O’Donnell, J.,
dissenting.
{¶ 20} Respectfully, I dissent.
{¶ 21} While the majority per curiam opinion cites our recent decision in State ex rel. Royal v. Indus. Comm. (2002), 95 Ohio St.3d 97, 766 N.E.2d 135, it nonetheless adopts the claimant’s argument that the court of appeals’ decision gives the commission “a second bite at the apple.” In my view, that is not the standard to apply in considering the proper resolution of these kinds of matters.
{¶ 22} Rather, as set forth in Royal, supra, at 99, 766 N.E.2d 135:
{¶ 23} “Reconsideration jurisdiction derives from the commission’s general grant of continuing jurisdiction under R.C. 4123.52. Because neither R.C. 4123.52 nor commission resolution R95-1-09 prohibits multiple requests for reconsideration, controversy hinges on the justification for its exercise — here, the nebulous ‘possibility of an error.’
{¶ 24} “Continuing jurisdiction cannot be exercised indiscriminately. We have previously enumerated several acceptable bases for its exercise. We have also expressly ruled that ‘possibility of error’ is not one of them. Nicholls [v. Indus. Comm. (1998), 81 Ohio St.3d 454, 692 N.E.2d 188]; Foster [v. Indus. Comm. (1999), 85 Ohio St.3d 320, 707 N.E.2d 1122].”
{¶ 25} Unlike Royal, in the instant matter, we are not confronted with the mere “possibility of error.” Here, Holdren concedes error in that he is not entitled to further PTD compensation and that an overpayment has occurred. What is at issue here is whether the commission’s order presented a nebulous “possibility of error” or whether this record more specifically describes the error upon which reconsideration jurisdiction should be based.
{¶ 26} My review of the facts in this case indicates that Holdren began receiving PTD benefits on June 17, 1987, and regularly signed statements that he *295had not worked since he began receiving such payments. Specifically, the commission found that the evidence presented at the hearing before the staff hearing officer contained a document signed by Holdren acknowledging that he could not receive PTD if he worked. Moreover, Holdren did not contradict this evidence at that hearing. Despite the existence of that evidence, the staff hearing officer ruled that the bureau had failed to demonstrate that Holdren knew he could not both work and collect PTD.
Connor & Behai, L.L.P., Lori M. DiRenzo, Kenneth S. Hafenstein, and Daniel D. Connor, for appellant.
Jim Petro, Attorney General, and Paul H. Tonks, Assistant Attorney General, for appellee.
{¶ 27} Thus, this record does not contain the mere possibility of error, which could militate toward the result reached by the majority; rather, the error here is specifically identified and documented and consists of the failure to rule in accordance with the evidence and the law, which is not open to interpretation on appellate review.
{¶ 28} Therefore, in contrast to Nicholls and Foster, the facts contained in this record provide the prerequisite for the proper exercise of continuing jurisdiction.
{¶ 29} The commission did more than disagree with the interpretation of evidence. It found that the staff hearing officer had failed to explain why evidence of the claimant’s knowledge that he could not work and receive PTD compensation had not been considered. The court of appeals correctly vacated that order and directed further consideration on this basis rather than granting a full writ reinstating a defective staff hearing officer order. This is not, as the majority concludes, affording a second bite at the apple, but rather a proper grant of continuing jurisdiction based on effective appellate review. This is an acceptable basis for exercise of such continuing jurisdiction. Accordingly, I would affirm the judgment of the court of appeals.
Lanzinger, J., concurs in the foregoing dissenting opinion.